

116 HR 8004 IH: To amend the Head Start Act to extend the duration of grants under such Act, and for other purposes.
U.S. House of Representatives
2020-08-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8004IN THE HOUSE OF REPRESENTATIVESAugust 11, 2020Ms. Fudge (for herself and Mr. Stivers) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Head Start Act to extend the duration of grants under such Act, and for other purposes.1.Extended duration(a)In generalThe Head Start Act (42 U.S.C. 9801 et seq.) is amended—(1)by redesignating section 657C (42 U.S.C. 9852c) as section 657D; and(2)by inserting after section 657B (42 U.S.C. 9852b) the following:657C.Extended duration(a)In generalThe Secretary shall make grants to Head Start (including Early Head Start) agencies funded under this subchapter to enable such agencies—(1)to provide access to a full school year and a full school day of services;(2)in the case of a migrant and seasonal Head Start agency, to provide access to additional service hours to ensure continuous Head Start services as determined by the Secretary; or(3)in the case of a Head Start agency (including an Early Head Start agency) that already meets the full-day, full-year services needs within its community, to enhance the quality of Head Start services (including Early Head Start services) provided to children served by such agency.(b)Application(1)In generalTo be eligible to receive a grant under this section, a Head Start agency shall submit an application at such time and in such manner as the Secretary may require. Such application shall include—(A)evidence of—(i)the number and percentage of slots—(I)in the agency’s Head Start center-based programs (that are not Early Head Start programs)—(aa)that are currently funded (as of the date of submission of the application); and(bb)in which services are provided for at least the equivalent of 1,020 hours per year; and(II)in the agency’s Early Head Start center-based programs—(aa)that are currently funded (as of that date); and(bb)in which services are provided for at least the equivalent of 1,380 hours per year; and(ii)the number and percentage of slots, in the agency’s Head Start family child care programs—(I)that are currently funded (as of that date); and(II)in which services are provided for at least the equivalent of 1,380 hours per year;(B)a description of an approach, using the current community-wide strategic planning and needs assessment described in section 640(g)(1)(C) and current program schedule (current as of the date of submission of the application), that transitions all of the agency’s Head Start programs to a full school day, full school year program schedule; and(C)a budget justification that estimates the supplemental funding necessary to provide for incremental ongoing operating costs for the extended hours of service under such a program schedule for the current enrollment in the agency’s Head Start programs.(2)Exceptions(A)Migrant and seasonal head start(i)In generalA migrant and seasonal Head Start agency may apply for a grant described in subsection (a) without meeting the requirements specified in paragraph (1) to ensure continuous Head Start services are provided to children enrolled in a migrant and seasonal Head Start program. To be eligible to receive the grant, the agency shall submit an application at such time and in such manner as the Secretary may require.(ii)PriorityIn making grants to applicants described in clause (i), the Secretary shall give priority to a migrant and seasonal Head Start agency operating for fewer than 8 months per year.(B)Full-day, full-year head start agencies(i)In generalA Head Start agency (including an Early Head Start agency) that certifies to the Secretary that it is meeting the full-day, full-year need within its community may apply for a grant to enhance the quality of services provided to children enrolled in its Head Start program (including its Early Head Start program) in accordance with subsection (c)(2).(ii)ApplicationA Head Start (including Early Head Start) agency that meets the requirements of clause (i) shall submit an application, which shall include—(I)the proposed uses of funds in accordance with subsection (c)(2); and(II)how such uses of funds relate to the community-wide strategic planning and needs assessment described under section 640(g)(1)(c).(c)Use of funds(1)Extended durationA Head Start agency that meets the requirements of paragraph (1) or (2) of subsection (a) receiving a grant under this section shall use the grant funds to cover the costs associated with extending those hours of service for the current enrollment, such as additional costs for—(A)ongoing purchases of classroom supplies;(B)staff providing services during the extended hours; and(C)professional development to staff transitioning to providing services during the extended hours.(2)Enhancing program qualityA Head Start (including Early Head Start) agency that meets the requirements of subsection (a)(3) shall use funds for the activities authorized under section 640(a)(5)(B).(3)ExceptionThe Head Start agency shall not use the grant funds to expand the number of children served in the Head Start programs (including Early Head Start programs) of the agency.(d)Reservations(1)ActivitiesFrom the total amount appropriated to carry out this section, the Secretary shall for making grants for the activities described in subsection (c)(1), reserve—(A)$490,000,000 of the funds appropriated for fiscal year 2020;(B)$780,000,000 of the funds appropriated for fiscal year 2021; and(C)$1,070,000,000 of the funds appropriated for fiscal year 2022.(2)PriorityThe Secretary shall prioritize Head Start agencies (including Early Head Start agencies) that are applying to use funds to carry out the activities described in subsection (a)(1).(3)Migrant or seasonal head start programsFrom the amount appropriated to carry out this section for a fiscal year and reserved under paragraph (1), the Secretary shall reserve 4.5 percent for migrant or seasonal Head Start programs.(e)ReportNot later than 60 days after the end of a fiscal year for which funding is appropriated under this subsection (f), the Secretary shall provide to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report that includes—(1)a description of the extent to which funds appropriated under such subsection—(A)were used to expand access to full school year and full school day services; (B)were used to expand access to additional service hours for migrant and seasonal Head Start agencies; and(C)were used to enhance the quality of Head Start services at Head Start agencies that already met full-day, full-year service needs within the community; and(2)the number of Head Start agencies that provide full school day and full school year services that, during such fiscal year, had a waitlist of child applicants; and(3)the number of Head Start agencies that are seeking to provide full school day and full school year services that, during such fiscal year, had a waitlist of child applicants.(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—(1)$4,490,000,000 for fiscal year 2020;(2)$780,000,000 for fiscal year 2021; and(3)$1,070,000,000 for fiscal year 2022.(g)DefinitionsIn this section:(1)Full school day; full school yearThe terms full school day and full school year mean such a day and year, respectively, within the meaning of the Head Start Program Performance standards issued under section 641A(a).(2)Migrant and seasonal head start agencyThe term migrant and seasonal Head Start agency means an agency that is funded under this subchapter to provide a migrant and seasonal Head Start program..(b)Conforming amendmentsSection 640 of the Head Start Act (42 U.S.C. 9835) is amended—(1)in subsection (a)(6), by striking appropriated under this subchapter each place it appears and inserting appropriated under section 639; and(2)in subsection (g)(3)(A)—(A)by striking amount appropriated each place it appears and inserting amount appropriated under section 639;(B)by striking services provided under this subchapter and inserting services provided under this subchapter (other than section 657C); and(C)by striking agency under this subchapter and inserting agency under this subchapter (other than section 657C).